                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ANTHONY T. MOORE, JR.,

                Plaintiff,

         v.                                               Case No. 18-cv-1378-JPG-RJD

 CHARLES GERMAINE, CHRIS LANZANTE,
 SHANE COLLINS, and SERGEANT COOK

                Defendants.

                                        JUDGMENT

       This matter having come before the Court and the Court having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that this case is dismissed without

prejudice.

DATED: June 18, 2019                MARGARET M. ROBERTIE, Clerk of Court

                                    s/Tina Gray, Deputy Clerk



Approved:     s/ J. Phil Gilbert
              J. PHIL GILBERT
              DISTRICT JUDGE
